


109 HR 5634 IH: Advanced Energy Initiative Act of

U.S. House of Representatives
2006-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5634
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2006
			Mrs. Biggert (for
			 herself, Mr. Boehlert,
			 Mr. Calvert, and
			 Mr. Ehlers) introduced the following
			 bill; which was referred to the Committee
			 on Science
		
		A BILL
		To authorize research, development, demonstration, and
		  commercial application activities for advanced energy
		  technologies.
	
	
		1.Short titleThis Act may be cited as the
			 Advanced Energy Initiative Act of
			 2006.
		2.DefinitionsFor the purposes of this Act—
			(1)the term biomass has the
			 meaning given that term in section 932(a)(1) of the Energy Policy Act of 2005
			 (42 U.S.C. 16232(a)(1));
			(2)the term
			 cellulosic feedstock has the meaning given the term
			 lignocellulosic feedstock in section 932(a)(2) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16232(a)(2));
			(3)the term engineering-scale
			 means the minimum size required to predict with confidence all physical
			 processes controlling the performance of a full-scale industrial
			 facility;
			(4)the term National Laboratory
			 has the meaning given the term nonmilitary energy laboratory in
			 section 903(3) of the Energy Policy Act of 2005 (42 U.S.C. 16182(3));
			(5)the term plug-in hybrid motor
			 vehicle means a motor vehicle that—
				(A)can operate on either liquid combustible
			 fuel or electric power provided by a rechargeable battery that can be recharged
			 using offboard sources of electric power;
				(B)utilizes regenerative power capture
			 technology to recover energy expended in braking the vehicle for use in
			 recharging the battery; and
				(C)can operate solely on electric power for a
			 minimum of 20 miles under city driving conditions; and
				(6)the term
			 Secretarymeans the Secretary of Energy.
			3.FutureGen
			(a)In
			 generalThe Secretary shall carry out a project to demonstrate
			 the feasibility of the commercial application of advanced clean coal energy
			 technology, including carbon capture and geological sequestration, for
			 electricity generation.
			(b)RequirementsThe
			 Secretary shall design the project to ensure that—
				(1)the project is
			 operating by 2012;
				(2)the project shall be able—
					(A)to achieve at least a 99 percent reduction
			 in sulfur dioxide emissions;
					(B)to emit no more
			 than 0.05 pounds of nitrogen oxide emissions per million British thermal units
			 of energy produced by the project;
					(C)to achieve at least
			 a 90 percent reduction in mercury emissions;
					(D)to emit no more
			 than 0.005 of total particulate emissions in the flue gas per million British
			 thermal units of energy produced by the project; and
					(E)to achieve at
			 least a 90 percent reduction in carbon dioxide emissions; and
					(3)the project
			 demonstrates the feasibility of electricity generation from coal using advanced
			 clean coal technology with carbon capture and geological sequestration at a
			 cost not greater than 10 percent higher than the average of all commercial
			 integrated coal gasification and combined cycle electric generating plants
			 operating in the United States as of the date of enactment of this Act.
				(c)Commercially
			 available advanced clean coal technologyTo reduce technical risk and focus
			 development efforts on system integration, the Secretary shall, to the extent
			 practicable, ensure that the project utilizes available advanced clean coal
			 technology, such as coal gasifier technology, for those components of the
			 project where such technology would be appropriate.
			(d)Authorization of
			 appropriationsFrom amounts authorized to be appropriated by
			 section 401(a) of the Energy Policy Act of 2005 (42 U.S.C. 15961(a)), there are
			 authorized to be appropriated to the Secretary to carry out this
			 section—
				(1)$54,000,000 for
			 fiscal year 2007;
				(2)$100,000,000 for
			 fiscal year 2008;
				(3)$113,000,000 for
			 fiscal year 2009;
				(4)$81,000,000 for
			 fiscal year 2010;
				(5)$62,000,000 for
			 fiscal year 2011; and
				(6)$57,000,000 for
			 fiscal year 2012.
				4.Advanced fuel
			 cycle technologies for nuclear power
			(a)In
			 generalThe Secretary shall
			 carry out a program of research, development, demonstration, and commercial
			 application for advanced nuclear fuel cycle technologies for generating
			 electricity and industrial process heat from nuclear power, including
			 technologies for spent fuel recycling, waste minimization, and reduction of
			 radioactivity of final waste products.
			(b)ObjectivesThe
			 Secretary shall design the program under this section to develop technologies
			 that would—
				(1)minimize the
			 volume and heat load of high-level nuclear waste destined for storage in a
			 geological repository to the extent that a single repository would be
			 sufficient for storing all nuclear waste generated by United States commercial
			 nuclear power plants during this century;
				(2)increase the
			 proliferation resistance of commercial nuclear power reactors and their
			 associated fuel systems and infrastructure; and
				(3)increase the
			 amount of useful energy that can be extracted from nuclear fuel.
				(c)Systems
			 analysis
				(1)In
			 generalThe Secretary shall develop a comprehensive modeling and
			 simulation capability to enable a thorough analysis of possible advanced
			 nuclear fuel cycle systems. The modeling and simulation capability shall be
			 capable of examining—
					(A)all of the
			 components of each advanced nuclear fuel cycle system analyzed,
			 including—
						(i)spent fuel
			 separations technologies;
						(ii)advanced burner
			 reactor technologies;
						(iii)fuel fabrication
			 technologies;
						(iv)advanced thermal reactor technologies,
			 including advanced thermal reactor designs that would be capable of reducing
			 the toxicity or radioactivity of spent nuclear fuel components; and
						(v)waste disposal
			 technologies;
						(B)the manner in
			 which possible technology and engineering choices for individual components
			 might affect the overall system, and how various system components would
			 interact with one another; and
					(C)quantitative mass flows of nuclear fuel and
			 spent nuclear fuel, including projected inventories and transportation
			 requirements for nuclear fuel and spent nuclear fuel, for any examined
			 system.
					(2)Advanced nuclear
			 fuel cycle system plan
					(A)AnalysisThe Secretary shall conduct a thorough
			 analysis of more than one possible configuration of an advanced nuclear fuel
			 cycle system using the analytical capability developed under paragraph (1).
			 Each possible advanced nuclear fuel cycle system configuration examined shall
			 include both advanced burner reactors and advanced thermal reactors, and the
			 analysis shall consider the degree to which each type of reactor can be
			 utilized to reduce the toxicity or radioactivity of spent nuclear fuel
			 components. The analysis of each possible configuration of an advanced nuclear
			 fuel cycle system examined shall examine the compatibility of fuel cycle system
			 components, including each of the system component technologies described in
			 paragraph (1)(A), and the degree to which the examined system would meet the
			 objectives described in subsection (b).
					(B)PlanUsing the results of the analyses developed
			 under subparagraph (A), and not later than June 30, 2007, the Secretary shall
			 develop a detailed plan for research, development, demonstration, and
			 commercial application on advanced nuclear fuel cycle system technologies,
			 including proposed technology options for each of the system component
			 technologies described in paragraph (1)(A) and any proposed engineering-scale
			 demonstrations of such system component technologies. The plan shall include an
			 estimate of the design, engineering, construction and lifetime operating costs
			 of any proposed engineering-scale demonstration. In developing the plan, the
			 Secretary shall consider the integration into an advanced nuclear fuel cycle
			 system of advanced thermal reactors capable of reducing the toxicity or
			 radioactivity of spent nuclear fuel components.
					(C)ConsultationIn
			 developing the plan under subparagraph (B), the Secretary shall consult
			 with—
						(i)technical experts
			 from United States and foreign companies that design or engineer nuclear power
			 plants or nuclear fuel reprocessing facilities;
						(ii)technical experts
			 from United States electric utilities that operate nuclear power plants;
						(iii)economists with
			 expertise in nuclear power and electricity markets;
						(iv)the
			 Nuclear Energy Research Advisory Committee;
						(v)the
			 Chairman of the Nuclear Regulatory Commission; and
						(vi)the
			 Administrator of the Environmental Protection Agency.
						(3)National academy
			 of sciences reviewThe Secretary shall enter into an arrangement
			 with the National Academy of Sciences to conduct a review of the plan developed
			 under paragraph (2)(B), including by reviewing the validity of the underlying
			 analyses required in paragraph (2)(A).
				(d)ReportNot later than June 30, 2008, the Secretary
			 shall transmit to Congress a report that includes the research, development,
			 demonstration, and commercial application plan developed under subsection
			 (c)(2)(B), the report from the National Academy of Sciences on the review
			 conducted under subsection (c)(3), and the Secretary’s response to the findings
			 and conclusions contained in the National Academy of Sciences report.
			(e)ProhibitionThe Secretary shall not initiate detailed
			 design or construction of any demonstration facility that is capable of
			 processing 500 kilograms or more per year of nuclear fuel or spent nuclear fuel
			 and that is designed to demonstrate the advanced nuclear fuel system component
			 technologies described in subsection (c)(1)(A)(ii) and (iii) until 90 days
			 after the report under subsection (d) has been transmitted to Congress.
			(f)Authorization of
			 appropriations
				(1)AllocationsFrom
			 amounts authorized to be appropriated under section 951(d)(1) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16271(d)(1)), there are authorized to be
			 appropriated to the Secretary to carry out this section such sums as may be
			 necessary for each of fiscal years 2007 through 2009.
				(2)Additional
			 amountsThere are authorized
			 to be appropriated to the Secretary to carry out this section such sums as may
			 be necessary for each of fiscal years 2010 through 2012.
				5.Advanced battery
			 technologies
			(a)In
			 generalThe Secretary shall carry out a program of research,
			 development, demonstration, and commercial application for advanced battery
			 technologies for use in motor vehicles, particularly for plug-in hybrid motor
			 vehicles.
			(b)ObjectiveThe Secretary shall design the program
			 under this section to develop technologies that would enable a light-duty,
			 plug-in hybrid motor vehicle to travel up to 40 miles on battery power
			 alone.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section—
				(1)$31,000,000 for
			 fiscal year 2007;
				(2)$34,100,000 for
			 fiscal year 2008;
				(3)$37,500,000 for
			 fiscal year 2009; and
				(4)$41,250,000 for
			 fiscal year 2010.
				6.Advanced biofuel
			 technologies
			(a)In
			 generalThe Secretary shall carry out a program of research,
			 development, demonstration, and commercial application for production of liquid
			 fuels from biomass.
			(b)ObjectivesThe Secretary shall design the program
			 under this section to—
				(1)develop
			 technologies that would make ethanol produced from cellulosic feedstocks cost
			 competitive with ethanol produced from corn by 2012;
				(2)conduct research and development on how to
			 apply advanced genetic engineering and bioengineering techniques to increase
			 the efficiency and lower the cost of industrial-scale production of liquid
			 fuels from cellulosic feedstocks; and
				(3)conduct research and development on the
			 production of hydrocarbons other than ethanol from biomass.
				(c)Authorization of
			 appropriationsFrom amounts
			 authorized to be appropriated under section 931(c) of the Energy Policy Act of
			 2005 (42 U.S.C. 16231(c)), there are authorized to be appropriated to the
			 Secretary to carry out this section—
				(1)$150,000,000 for
			 fiscal year 2007;
				(2)$160,000,000 for
			 fiscal year 2008; and
				(3)$175,000,000 for
			 fiscal year 2009.
				7.Advanced hydrogen
			 storage technologies
			(a)In
			 generalThe Secretary shall carry out a program of research,
			 development, demonstration, and commercial application for technologies to
			 enable practical onboard storage of hydrogen for use as a fuel for light-duty
			 motor vehicles.
			(b)ObjectiveThe Secretary shall design the program
			 under this section to develop practical hydrogen storage technologies that
			 would enable a hydrogen-fueled light-duty motor vehicle to travel 300 miles
			 before refueling.
			(c)Authorization of
			 appropriationsIn addition to amounts otherwise authorized to be
			 appropriated, there are authorized to be appropriated to the Secretary to carry
			 out this section—
				(1)$46,000,000 for
			 fiscal year 2007;
				(2)$50,000,000 for
			 fiscal year 2008;
				(3)$55,000,000 for
			 fiscal year 2009; and
				(4)$60,000,000 for
			 fiscal year 2010.
				8.Advanced solar
			 photovoltaic technologies
			(a)In
			 generalThe Secretary shall carry out a program of research,
			 development, demonstration, and commercial application for advanced solar
			 photovoltaic technologies.
			(b)ObjectivesThe
			 Secretary shall design the program under this section to develop technologies
			 that would—
				(1)make electricity
			 generated by solar photovoltaic power cost-competitive by 2015; and
				(2)enable the
			 widespread use of solar photovoltaic power.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section—
				(1)$148,000,000 for
			 fiscal year 2007;
				(2)$155,000,000 for
			 fiscal year 2008;
				(3)$165,000,000 for
			 fiscal year 2009; and
				(4)$180,000,000 for
			 fiscal year 2010.
				9.Advanced wind
			 energy technologies
			(a)In
			 generalThe Secretary shall carry out a program of research,
			 development, demonstration, and commercial application for advanced wind energy
			 technologies.
			(b)ObjectivesThe
			 Secretary shall design the program under this section to—
				(1)improve the
			 efficiency and lower the cost of wind turbines;
				(2)minimize adverse environmental impacts;
			 and
				(3)develop new
			 small-scale wind energy technologies for use in low wind speed
			 environments.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section—
				(1)$44,000,000 for
			 fiscal year 2007;
				(2)$48,400,000 for
			 fiscal year 2008;
				(3)$53,240,000 for
			 fiscal year 2009; and
				(4)$58,564,000 for
			 fiscal year 2010.
				
